Title: To George Washington from Tench Tilghman, 13 December 1785
From: Tilghman, Tench
To: Washington, George



Dear Sir
Baltimore 13th Decemr 1785.

I do myself the honor to introduce to you Count Castiglioni knight of the Order of St Stephen, an Italian Nobleman, who, in pursuit of Botanical Knowledge, has thought it worth his

while to visit this, hitherto, almost unexplored Continent. The recommendations he brings from Europe, not only ascertain his Rank, but, what you will esteem of more consequence, they speak in the most favorable manner of the amiableness of his private Character.
The Count having other introductory letters from your Friends to the Northward, rendered this, in fact, unnecessary. I could not however refuse his request of adding mine to the number. I have the honor to be with perfect Respect & Esteem Dear Sir Yr most obt and humble Servt

Tench Tilghman

